DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of calculating odds, which is a mental process and therefore, an abstract idea. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the network claimed is the internet and is therefore a generic network. The live event module is a generic computer.  The ACR of claim 15 is conventional as is borne out by Applicant’s specification which contains one paragraph (¶0062) that mentions using an ACR but contains no details of how an ACR is implemented or integrated into the system.  Furthermore, Zamudio et al. (United States Pre-Grant Publication 2021/004565) states that ACR systems are conventional. (¶ 0233)  For these reasons, the additional limitations do not add “significantly more” to the abstract idea.
The recitation of a plurality of data sources and a generic network do not make the claims patent-eligible because the network is generic and the data sources (according to Applicant’s specification) are ubiquitous. Paragraph 0067 states in pertinent part:
A cloud 108 or communication network which may be a wired and/or a wireless network. The communication network, if wireless, may be implemented using communication techniques such as visible light communication (VLC), worldwide interoperability for microwave access (WiMAX), long term evolution (LTE), wireless local area network (WLAN), infrared (IR) communication, public switched telephone network (PSTN), radio waves, and other communication techniques known in the art. The communication network may allow ubiquitous access to shared pools of configurable system resources and higher-level services that can be rapidly provisioned with minimal management effort, often over internet and relies on sharing of resources to achieve coherence and economies of scale, like a public utility, while third-party clouds enable organizations to focus on their core businesses instead of expending resources on computer infrastructure and maintenance. A live event data API 110, or application program interface, for delivering data from the live event to the betting network 122. A user device API 112, or application program interface, for delivering data between the betting network and the user device. 

It has long been held that a generic network claimed at a high level of generality cannot provide the “significantly more” needed to clear the §101 hurdle.
Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 USC §112, 1st paragraph, Applicant’s arguments concerning the current claims are persuasive and the rejection is not applied to the current claims.
Applicant argues that the claims are similar to those in Example 37.  Applicant fails to explain how a method for generating and adjusting odds is similar to a method of rearranging icons on a graphical user interface. The claims are in no way similar.  In Example 37 the aim of the claims is to make a computer easier to use by moving the icon of the most-used program to be near the start icon on the GUI.  This is a technical solution to a technical problem – how to make the computer easier to use.  Applicant’s invention does not make a computer easier to use. 
Nor is there a “particular machine” as argued by the Applicant. As noted in the rejection above, the use of generic computers with generic sensors to gather data is old and well-known in the art. Thus the use of these sensors cannot be said to make the claimed generic computers into a “specific machine.”  Furthermore, since Applicant does not specify the sensors used, thus leaving the claims open ended, the claimed sensor/computer combination cannot in any way be considered to be “particular.”
Applicant argues that the novelty of the invention has no relevance in determining whether the subject matter is patent-eligible under §101. Applicant agrees – to the extent that the Berkheimer decision and others do not control the question.  It has long been held that merely adding generic components performing their “well-know, routine and conventional functions” does not add “significantly more” to the claims.  (See Affinity Labs of Texas, LLC v. DirecTV, LLC (15-1845) (Fed. Cir. 2016) staring that conventional components used in conventional ways would not provide the additional element required to make claims patent-eligible.)  However, since the Berkheimer decision, Examiner have had to provide evidence that the components are conventional in the art. That is why paragraph 4 above is included in the Office Action.
In Applicant’s case, it is clear that the additional components (i.e., the sensors) are conventional components performing their conventional functions.  The thermometer measures the temperature. The rain gauge measures precipitation. Etc…
This being the case, the sensors (which are not even enumerated in the claims) cannot make the claims patent-eligible – wither alone or in combination with the other elements of the claims.
Applicant argues that a particular configuration of sensors and a particular method of using the raw data from the sensors would make a claim patent-eligible.  This argument is not commensurate in scope with the claims.  Applicant claims neither a particular configuration of sensor nor a particular method of using the raw data from the sensors. In fact, Applicant does not even claim particular sensors. 
Nor is Applicant’s invention anything like the invention in Diehr. In Diehr, the specifically claimed sensors arranged in a particular manner used data gathered by the sensors to determine when rubber had reached its optimum curing temperature. This improved the functioning of the rubber curing machine because it improved the final product – the tire.  Applicant does not specify the sensors used. There is no specific arrangement of sensors claimed (nor will the Specification support a claim to such a specific arrangement). And there is no optimization of any product or process.  Thus, Applicant’s claims bear no resemblance to those in the Diehr
Applicant argues that a non-precedential PTAB case (Ex parte Smith) is relevant. Examiner cannot see the relevance.  In the Smith case, there is a technical problem to be solved – latency due to varying performance of user hardware and network latency. In this case there are no technical problems that are overcome. 
Since the Applicant’s invention does not present a technical solution to a technical problem, it cannot be said to be drawn to a “practical application” as the term is used in connection with the analysis under §101.
All of this being the case, Examiner must maintain the rejection under 35 USC §101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799